Case: 13-15323     Date Filed: 09/02/2014    Page: 1 of 6


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-15323
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 2:12-cr-00193-MEF-WC-1



UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                       versus

VERNON HARRISON,

                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          ________________________

                                (September 2, 2014)

Before TJOFLAT, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Vernon Harrison appeals his convictions for one count of conspiracy to file

false claims, in violation of 18 U.S.C. § 286; eight counts of mail fraud, in
              Case: 13-15323     Date Filed: 09/02/2014    Page: 2 of 6


violation of 18 U.S.C. § 1341; eight counts of aggravated identity theft, in violation

of 18 U.S.C. § 1028A(a)(1), (c)(5); and six counts of embezzlement of mail, in

violation of 18 U.S.C. § 1709. These charges relate to a scheme in which

Harrison, a former mail carrier, was charged with intercepting mail related to false

tax returns filed by co-conspirators. Harrison raises two issues on appeal. First, he

argues that the district court erred in denying his motion for a new trial because the

evidence weighed heavily against the verdicts. Second, he argues that the district

court erred in denying his motion for judgment of acquittal because the

government failed to prove the necessary elements of embezzlement of mail. After

careful review, we affirm.

                                          I.

      We review the denial of a motion for new trial for abuse of discretion.

United States v. Hansen, 262 F.3d 1217, 1236 (11th Cir. 2001) (per curiam). We

will affirm the district court unless we find that it made a clear error of judgment or

applied the wrong legal standard. United States v. Frazier, 387 F.3d 1244, 1259

(11th Cir. 2004).

      When considering a motion for a new trial based on the weight of the

evidence, the district court “need not view the evidence in the light most favorable

to the verdict. It may weigh the evidence and consider the credibility of the

witnesses.” United States v. Martinez, 763 F.2d 1297, 1312 (11th Cir. 1985).


                                          2
               Case: 13-15323     Date Filed: 09/02/2014    Page: 3 of 6


However, the court may not reweigh the evidence and set aside the verdict simply

because it feels some other result would be more reasonable. Id. at 1312–13. “The

evidence must preponderate heavily against the verdict, such that it would be a

miscarriage of justice to let the verdict stand.” Id. at 1313.

      Harrison argues that the evidence from three key parts of the government’s

case, rather than supporting the verdict, actually weighed against it. First, he

argues that a statement he made to a special agent with the U.S. Postal Service’s

Office of the Inspector General was not the confession the government portrayed it

to be because he was not feeling well during the interview, which led him to be

incoherent. Second, he argues that the trial testimony of his alleged co-conspirator

Harvey James deserves no weight because James never made an in-court

identification and had a history of lying. And third, he argues that although the

pieces of mail identified in the indictment were addressed to residents on

Harrison’s mail route, suspicious mail was going to other routes as well and

residents on his route continued to receive suspicious mail after he was removed

from the route.

      None of these three arguments persuade us that it would be a “miscarriage of

justice to let the verdict stand.” Martinez, 763 F.2d at 1313. On the first point, the

record reflects that Harrison coherently and unequivocally admitted in his

statement to giving pieces of mail to co-conspirator Greg Slaton in exchange for


                                           3
               Case: 13-15323     Date Filed: 09/02/2014   Page: 4 of 6


money. On the second point, we agree with the district court that James’s

testimony was adequately credible, and that the absence of an in-court

identification did not eliminate the reasonable inference that Harrison was the

person about whom James testified. In any event, the jury listened to James’s

testimony, heard about his criminal history, and was free to believe or disbelieve

him. See United States v. Chastain, 198 F.3d 1338, 1351 (11th Cir. 1999). On the

third point, the district court credibly found that the patterns of suspicious mail on

Harrison’s route weighed in favor of affirming the jury’s inference that Harrison

was involved in the crime. Harrison conceded that the majority of addresses used

to obtain fraudulent tax refunds were on his postal route. Taken together, the three

challenged pieces of evidence do not meet the standard for granting the motion for

a new trial. Thus, the district court did not abuse its discretion by denying

Harrison’s motion for a new trial.

                                          II.

      Harrison’s argument regarding the denial of his motion for judgment of

acquittal for embezzlement of mail hinges on the sole claim that the mail and debit

cards he gave to Slaton did not belong to the people whose names appeared on the

cards. We review de novo the denial of his motion for judgment of acquittal,

drawing all reasonable inferences in the government’s favor. United States v.

Bowman, 302 F.3d 1228, 1237 (11th Cir. 2002) (per curiam).


                                           4
              Case: 13-15323     Date Filed: 09/02/2014   Page: 5 of 6


      Harrison’s argument is contradicted by the relevant statute and not supported

by any case law. The statute at issue, 18 U.S.C. § 1709, provides:

      Whoever, being a Postal Service officer or employee, embezzles any
      letter, postal card, package, bag, or mail, or any article or thing
      contained therein entrusted to him or which comes into his possession
      intended to be conveyed by mail, or carried or delivered by any
      carrier, messenger, agent, or other person employed in any department
      of the Postal Service, or forwarded through or delivered from any post
      office or station thereof established by authority of the Postmaster
      General or of the Postal Service; or steals, abstracts, or removes from
      any such letter, package, bag, or mail, any article or thing contained
      therein, shall be fined under this title or imprisoned not more than five
      years, or both.
The government proved the necessary elements of embezzlement of mail. The

statute requires that the embezzled item was “intended to be conveyed by mail.”

18 U.S.C. § 1709. Despite Harrison’s claim, the statute does not require that the

item belong to the person whose name, if any, appears on it. Harrison cites no

authority for that proposition, and we have otherwise found none. Harrison refers

to only one case for support, which he admits “is not squarely on point with the

issue presented in the instant matter.”

      Construed in the light most favorable to the government, the evidence

permitted the jury to find Harrison guilty of the embezzlement of mail charges

beyond a reasonable doubt. Bowman, 302 F.3d at 1237. As a result, the district

court did not err in denying Harrison’s motion for judgment of acquittal.




                                          5
              Case: 13-15323     Date Filed: 09/02/2014    Page: 6 of 6


                                         III.

      The district court did not abuse its discretion by denying Harrison’s motion

for a new trial, and it did not err in denying his motion for judgment of acquittal

for embezzlement of mail. Therefore, the district court is AFFIRMED.




                                          6